By the Court.*—Robertson, J.
The defendant appeared in the action in which the judgment sued on was recovered. He procured delay three times, in pleading in this action for order to have time to obtain a copy of the judgment. A certified copy of the judgment is produced, and his only answer is ignorance of all matters charged in the complaint. It is not enough in such case, where the presumption is of knowledge (1 Voor. Code, 7 ed., 203, cases cited; Richardson a. Wilton, 4 Sandf, 708), simply to rest on ignorance. Every presumption is in favor of the jurisdiction of the court of Kansas (Harrod a. Barretto, 1 Hall, 155); and there was ho error in the order striking out the answer for that reason. The plaintiff was not barred from making the motion by having noticed the issues for trial. He was entitled to the earliest disposition of a sham defence he could get. Kellogg a. Baker (15 Abbotts' Pr., 286), is not against this view.
The order appealed from must be affirmed, with costs.

 Present, Bobeetson, White, and Baeboce, JJ.